DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-12, 14 and 17-20 are pending in this application.

The rejection of Claims 1-4, 7-12, 14 and 17-20 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to
particularly point out and distinctly claim the subject matter which the inventor or a joint
inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as
the invention has been withdrawn due to the Applicant’s amendment to Claim 1 filed 08/05/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Celiker (US 2018/0147167 A1) in view of Urquhart et al. (US 4,578,075), and further in view of Am Ende et al. (US 2003/0180360 A1), all of record.

Celiker teaches an oral formulation comprising an agent, which may be at least
one of:  carbamide peroxide and sodium percarbonate, and a catalase catalyst, wherein
an enteric coating encases the agent or the oral composition (Pg. 31, Claims 32, 33, 38 and 40 and Pg. 32, Claim 50).

Celiker further teaches the composition may be prepared in the solid forms of
capsules (Pg. 25, Paragraph [0255]) or tablets (Pg. 26, Paragraph [0266]).

With regard to Claim 7, Celiker teaches a composition comprising at least 100
mg (overlapping the claimed range of 250-2000 mg) of least one of carbamide peroxide
and sodium percarbonate (Pg. 32, Claim 50).

With regard to Claim 8, Celiker teaches the catalase is used at 10-100 Baker’s units per kg (encompassed within the claimed range of 10-150 Baker units) (Pg. 18, Paragraph [0161]).

Celiker did not teach a controlled release coating encasing the agent;
a porous membrane that encapsulates the catalase and encase agent, wherein the porous membrane has a pore size that controls diffusion of the catalase across said membrane, wherein the pore size is sufficient to allow water and oxygen to diffuse across the membrane, but prevents the catalase from diffusing across the membrane, as required by Claim 1.

Urquhart et al. teaches a delivery system for delivering a beneficial agent formulation comprising a pH sensitive material (enteric coating) and a plurality of tiny osmotic delivery devices comprising a beneficial agent and further comprising a semi- permeable wall (porous membrane) that controls diffusion of the beneficial agent across the membrane and is permeable to the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug (Columns 11-72, Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17);
wherein the delivery system is intended for administering drug to the gastrointestinal (GI) tract (Column 2, Lines 59-61);



and wherein the system is useful for delivering a single drug, two drugs or more,
that are separately housed and separately dispensed for (a) obtaining the therapeutic
benefits of each drug, (b) lessening the incidence of adverse effects due to the
incompatibility of different drugs, or (c) delivering at least two drugs that are difficult to
deliver from a dispensing system (Column 1, Lines 16-22).

Am Ende et al. teaches a controlled-release (CR) formulation which slowly
releases or delivers drug to the patient at a rate such that at least some of the drug is
unavailable for the first hour or can involve a time-lag in initial drug release (Pg. 2,
Paragraph [0013]) and exemplifies a permeable coating CR system which involve a
semi-permeable membrane surrounding a drug core containing sufficient osmotic
pressure to drive water across the membrane in the GI system. The osmotic pressure
can then force drug out of the core through preformed or in situ produced holes or pores
in the coating (Pg. 4, Paragraph [0032]).









It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the enterically coated composition
formulated for oral administration comprising catalyst (catalase) and agent (sodium percarbonate and/or carbamide peroxide) of Celiker to utilize the osmotic drug delivery system of Urquhart et al. to further encapsulate the catalase and sodium percarbonate/carbamide peroxide with a semi-permeable membrane because this is no
more than the application of a known technique (porous membrane osmotic controlled drug delivery system suitable for delivering drug to GI) to a known product (enteric coated oral formulation for delivery of drugs to GI) ready for improvement to yield predictable results (delivery of agents to the intestine).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain the beneficial aspects taught by Urquhart et al. of obtaining the therapeutic benefits of each drug, lessening the incidence of adverse effects due to the incompatibility of different drugs, or delivering at least two drugs that are difficult to deliver from a dispensing system.  There would have been a reasonable expectation of success in making these modifications because both Celiker and Urquhart et al. are drawn to the same field of endeavor, that is, oral formulations for delivery of beneficial agents to the intestinal tract.





It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the enterically coated oral composition comprising porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide of Celiker and Urquhart et al. with the use of a controlled release coating, as taught by Am Ende et al. around the sodium percarbonate and/or carbamide peroxide because this is no more than the application of a known technique (controlled release coating) to a known product (enteric coated oral formulation comprising a porous membrane encapsulated catalase and sodium percarbonate and/or carbamide peroxide) ready for improvement to yield
predictable results (timed delivery of agents to the intestine).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ensure the sodium percarbonate and/or carbamide peroxide is not available until it reaches the desired location of the Gl tract.  There would have been a reasonable expectation of success in making these modifications because all of Celiker, Urquhart et al. and Am Ende et al. are drawn to the same field of endeavor, that is, oral formulations for delivery of beneficial agents to the gastrointestinal tract.





With regard to the limitations of Claim 1, that the “porous membrane has a pore size that controls diffusion of the agent across the membrane” and “is sufficient to allow water and oxygen to diffuse across the membrane, but prevent the catalase from diffusing across the membrane”, Urquhart et al. teaches a delivery system comprising a semi-permeable wall (porous membrane) that controls diffusion of the beneficial agent across the membrane and is permeable to (therefore having a pore size sufficient to) the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug (Columns 11-72, Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17).  The reference further teaches wherein the delivery system is intended for administering drug (agent) to the gastrointestinal (GI) tract (Column 2, Lines 59-61).  Bodily fluids in the gastrointestinal tract are water-based (aqueous) and therefore the porous membrane of the reference would have a pore size sufficient to allow water (the external fluid in the environment of use) as well as the smaller molecule oxygen, to diffuse across the membrane.   

With regard to the limitations in the preambles of Claim 1; “... for treating an intestinal anaerobic bacterial infection’, this is a recitation of the purpose or intended use of the composition which does not result in a structural difference between the claimed composition and that of the prior art.




With regard to the limitations of Claims 1 and 2, “wherein the catalase
controls the rate of conversion of the agent to oxygen, wherein when orally administered
to a subject, the agent provides/delivers oxygen or acts as a source of oxygen in/to an
intestine of the subject to create an aerobic environment in the intestine sufficient to
inhibit growth of a population of anaerobic bacteria that caused an anaerobic bacterial
infection in the intestine, and wherein the population of anaerobic bacteria comprises
Clostridioides difficile”, these are functional characteristics of the claimed composition
and components thereof when in use.  

The Celiker reference teaches the same catalyst (catalase) and agent (carbamide peroxide or sodium percarbonate) as claimed.  Therefore, the agent and catalyst of the prior art would be expected to meet the claimed functional limitations when in use.
            
          With regard to the limitations of Claims 3 and 4, “wherein, when administered to
a subject, the agent provides 2-5% oxygen in at least a portion of the intestine for 24
hours or more” and “wherein the agent provides 5-10% oxygen in at least a portion of
the intestine for 6 hours or more”, these are functional characteristics of the claimed
composition and components thereof, when in use.

            The Celiker reference teaches the same agent (carbamide peroxide or sodium percarbonate) as claimed.  Therefore, the agent and catalyst of the prior art would be expected to meet the claimed functional limitations when in use.
Response to Arguments

Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the combination of cited prior art dos not teach the structural limitations of the claimed invention.  Applicant further asserts the Urquhart reference is drawn to a semipermeable wall that allows fluid to cross the barrier and contact/dissolve a drug and which is also impermeable to the drug contained within the barrier.  Applicant notes that the drug must exit the device through an expression pathway.  Applicant asserts this is in contrast to the claimed invention in which the porous membrane has a pore size which prevents catalase from diffusing across the membrane while allowing fluid (water) and gas (oxygen) to cross the membrane in either direction.  Applicant concludes that the mechanism of action in Urquhart is not equivalent to the claimed invention as the “drug” in Urquhart does not pass through the porous membrane (Remarks, Pg. 7, Lines 5-30 and Pg. 8, Lines 1-16).

This is not found to be persuasive for the following reasons, first, the obviousness of the structural elements of the claimed invention of an agent, a catalyst, a controlled release coating encasing the agent, a porous membrane that encapsulates the catalyst and the encased agent, and an enteric coating surrounding the oral formulation were discussed in the new rejection above.  
Secondly, the Examiner maintains that the porous membrane of Urquhart would function equivalently to the porous membrane of the claimed invention.  It would have been inherent in the oral formulation of Celiker, Urquhart et al. and Am Ende et al. that the semi-permeable wall (porous membrane) that controls diffusion of the agent (catalase) across the membrane and is permeable to the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug/agent would have a pore size sufficient to allow water and oxygen to diffuse across the membrane because the porous membrane is permeable to the passage of an external fluid and is intended for use in the gastrointestinal tract.  Bodily fluids in the gastrointestinal tract are water-based (aqueous) and therefore the porous membrane would inherently have a pore size sufficient to allow water as well as the smaller molecule oxygen, to diffuse across the membrane.  The Examiner is not suggesting that the “drug” of Urquhart and the “oxygen” of the claimed invention are equivalents, but that the porous membrane of the prior art and that of the claimed invention are functional equivalents capable of allowing water and gas passage while retaining the “drug”/catalase therein.

The Applicant argues that the cited prior art dos not teach or suggest every element of the claimed invention, particularly an oral formulation comprising three distinct coatings.  Applicant notes that the controlled release coating encasing the agent prevents the agent from contacting the catalase thereby increasing shelf life and imparting staged oxygen release (Remarks, Pg. 8, Lines 21-30 and Pg. 9, Lines 1-9).
This is not found to be persuasive for the following reasons, first, the obviousness of the structural elements of the claimed invention of an agent, a catalyst, a controlled release coating encasing the agent, a porous membrane that encapsulates the catalyst and the encased agent, and an enteric coating surrounding the oral formulation were discussed in the new rejection above.  Secondly, as discussed above, Am Ende et al. teaches a controlled-release (CR) formulation which slowly
releases or delivers drug to the patient at a rate such that at least some of the drug is
unavailable for the first hour or can involve a time-lag in initial drug release and exemplifies a permeable coating CR system which involve a semi-permeable membrane surrounding a drug core containing sufficient osmotic pressure to drive water across the membrane in the GI system.  The obviousness for the application of such a coating was discussed in the above new rejection.  Therefore, such a coating encasing the oxidizing agent of Celiker would sequester the agent from the catalase in the composition as well as contributing to a controlled oxygen release as taught by the reference.

The Applicant argues that rather than acting as a “delayed release” as taught by Am Ende or a “sustained release” as taught by Celiker which slowly release agent, the claimed coatings do not reduce the release rate of the agent but prevent conversion of the agent to a substrate of the catalyst until a desired condition is reached (dissolution of the controlled-release coating resulting in control of the timing of inception of oxygen generation which then occurs at an elevated rate until the agent is fully catalyzed (Remarks, Pg. 9, Lines 10-20).
This is not found to be persuasive for the following reasons, while the Examiner admits that Celiker is clearly drawn to embodiments of “sustained-release” the Am Ende reference is clearly drawn to controlled release embodiments.  Lacking a specific definition in the disclosure for “controlled-release” the Examiner has applied art which indicates clear usage of the term with regard to oral drug formulations.  The portions of Am Ende cited by Applicant both clearly teach such a formulation for the controlled release of a drug/agent.  That Applicant has an alternative property for the controlled-release coating, i.e., prevention of agent conversion to a substrate of the catalyst until a desired condition is reached, is not evidence of non-obviousness.  

Claims 9-12, 14 and 17-20 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Celiker (US 2018/0147167 A1) in view of Urquhart et al. (US
4,578,075), both of record.

The teachings of Celiker were discussed above.

With regard to Claims 10-12, 18 and 19; Celiker teaches the agent comprises at least one of sodium percarbonate, carbamide peroxide and catalase (Pg. 31, Claims 32 and 38).

With regard to Claim 20, Celiker teaches the composition comprising at least 100mg (overlapping the claimed range of 250-2000mg) of least one of carbamide peroxide and sodium percarbonate (Pg. 32, Claim 50).
Celiker did not teach a porous membrane that encapsulates the catalase and the agent, wherein the porous membrane has a pore size that controls diffusion of the catalase across said membrane, wherein the pore size is sufficient to allow water and oxygen to diffuse across the membrane, but prevents the catalase from diffusing across the membrane, as required by Claims 9 and 14.

Urquhart et al. teaches a delivery system for delivering a beneficial agent formulation comprising a pH sensitive material (enteric coating) and a plurality of tiny osmotic delivery devices comprising a beneficial agent and further comprising a semi- permeable wall (porous membrane) that controls diffusion of the beneficial agent across the membrane and is permeable to the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug (Columns 11-72, Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17);
wherein the delivery system is intended for administering drug to the gastrointestinal tract (Column 2, Lines 59-61);
and wherein the system is useful for delivering a single drug, two drugs or more,
that are separately housed and separately dispensed for (a) obtaining the therapeutic
benefits of each drug, (b) lessening the incidence of adverse effects due to the
incompatibility of different drugs, or (c) delivering at least two drugs that are difficult to
deliver from a dispensing system (Column 1, Lines 16-22).



It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the enterically coated composition
formulated for oral administration comprising catalase and sodium percarbonate and/or
carbamide peroxide of Celiker to utilize the osmotic drug delivery system of Urquhart et
al. to encapsulate the catalase with a semi-permeable membrane because this is no
more than the application of a known technique (osmotic controlled GI drug delivery
system) to a known product (enteric coated oral formulation for delivery of agents to GI) ready for improvement to yield predictable results (delivery of agents to the intestine).
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain the beneficial aspects taught by Urquhart et al. of obtaining the therapeutic benefits of each drug, lessening the incidence of adverse effects due to the incompatibility of different drugs, or delivering at least two drugs that are difficult to deliver from a dispensing system. There would have been a reasonable expectation of success in making these modifications because both Celiker and Urquhart et al. are drawn to the same field of endeavor, that is, oral formulations for delivery of beneficial agents to the intestinal tract.






With regard to the limitations of Claims 9 and 14, that the “porous membrane has a pore size that controls diffusion of the agent across the membrane” and “is sufficient to allow water and oxygen to diffuse across the membrane, but prevent the catalase from diffusing across the membrane”, Urquhart et al. teaches a delivery system comprising a semi-permeable wall (porous membrane) that controls diffusion of the beneficial agent across the membrane and is permeable to (therefore having a pore size sufficient to) the passage of an external fluid in the environment of use and is substantially impermeable to the passage of the drug (Columns 11-72, Claim 1 and Column 4, Lines 64-68 and Column 5, Line 17).  The reference further teaches wherein the delivery system is intended for administering drug (agent) to the gastrointestinal (GI) tract (Column 2, Lines 59-61).  Bodily fluids in the gastrointestinal tract are water-based (aqueous) and therefore the porous membrane of the reference would have a pore size sufficient to allow water (the external fluid in the environment of use) as well as the smaller molecule oxygen, to diffuse across the membrane.   

With regard to the limitations in the preambles of Claims 9 and 14; “... for
treating an intestinal anaerobic bacterial infection’, a recitation of the purpose or
intended use of the composition which does not result in a structural difference between
the claimed composition and that of the prior art.




With regard to the limitations of Claims 9 and 14, “wherein the catalase
controls the rate of conversion of the agent to oxygen, wherein when orally administered
to a subject, the agent provides/delivers oxygen or acts as a source of oxygen in/to an
intestine of the subject to create an aerobic environment in the intestine sufficient to
inhibit growth of a population of anaerobic bacteria that caused an anaerobic bacterial
infection in the intestine, and wherein the population of anaerobic bacteria comprises
Clostridioides difficile”, these are functional characteristics of the claimed composition
and components thereof when in use.  

The Celiker reference teaches the same catalyst (catalase) and agent (carbamide peroxide or sodium percarbonate) as claimed.  Therefore, the agent and catalyst of the prior art would be expected to meet the claimed functional limitations when in use.
            
          With regard to the limitations of Claim 17, “wherein the delivered oxygen increases the oxygen level in the intestine by at least 20% for 1-24 hours” when administered to a subject, this is a functional characteristic of the claimed agent, when in use.

            The Celiker reference teaches the same agent (carbamide peroxide or sodium percarbonate) as claimed.  Therefore, the agent of the prior art would be expected to meet the claimed functional limitations when in use.
Response to Arguments

Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed Remarks.  

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/16/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653